Citation Nr: 0404482	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  99-24 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition, 
and, if so, whether service connection is warranted for this 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from January 1951 
to January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and August 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  In September 2002, a hearing 
was held before this Board Member.

The RO found that new and material evidence had been 
submitted to reopen this claim, and then denied the claim on 
the merits.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  Thus, the issue on appeal has been 
recharacterized as shown above.

On December 31, 2002, the Board issued a final decision in 
this case.  However, that decision is being vacated to accord 
the appellant full due process of law.  

As discussed in more detail below, at his hearing in 
September 2002 and within the following 60-day period, the 
appellant submitted additional evidence directly to the 
Board.  With respect to the effect of the submission of 
evidence to the Board not previously considered by the RO, 
the Board initially consults 38 C.F.R. § 20.1304 (2001).  
However, that section was amended on January 23, 2002 and no 
longer provides specific guidance as to how the Board should 
handle such a situation.  See 67 Fed. Reg. 3105 (January 23, 
2002).  Recent caselaw, however, does provide some guidance 
as to the Board's resolution of this issue.  For example, 
absent a waiver of initial consideration by the RO, law 
dictates that the appellant's rights to fundamental fairness 
and procedural due process do not permit the Board to 
consider the new evidence.  Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  In this case, however, the appellant 
completed a waiver of RO consideration at the time of his 
September 2002 hearing.  The memorandum from the appellant's 
representative that accompanied the additional evidence 
received in November 2002 indicated that it was being 
submitted along with the additional evidence submitted at the 
prior hearing, which can also be reasonably construed as a 
waiver of RO consideration.  The Board can, therefore, 
proceed to consider this evidence and issue a decision.


FINDINGS OF FACT

1.  In March 1979, the RO denied, on the merits, the claim 
for service connection for a back condition.  The appellant 
was notified of that decision, but did not appeal.

2.  Some of the evidence received since 1979 in support of 
the attempt to reopen the claim for service connection for a 
back condition is new and material and sufficient to reopen 
this claim. 

3.  The appellant currently has chronic low back pain, with 
degenerative disc disease, and is status post laminectomy.

4.  The appellant's service medical records do not show 
treatment for or diagnosis of a chronic back disorder. 

5.  The appellant's back disorder was not diagnosed until 
many years after his discharge from active service and is not 
shown to be the result of his service.


CONCLUSIONS OF LAW

1.  The March 1979 RO rating decision that denied service 
connection for a back condition is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 2002); 38 C.F.R. § 3.160(d) (2003).

2.  New and material evidence has been received, and the 
claim for service connection for a back condition is 
reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The appellant does not have a back disability that was 
incurred in or aggravated by service or which may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, and 5107 (West 2002); 38 C.F.R. §38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, and 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  


With respect to VA's duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
appellant is of record and sufficient to complete his claim 
for benefits.  The rating decision on appeal, as well as the 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs), informed the appellant of the types of 
evidence needed to substantiate his claim. 

Furthermore, the appellant was sent several letters 
throughout the claims process asking him for specific 
information and evidence.  See, e.g., February 1999 and June 
2001 letters (although June 2001 letter specifically 
addressed other pending claims, it clearly provided the 
requirements for service connection and requested general 
information concerning treatment).  Also, the June 2001 SSOC 
specifically informed the appellant of the provisions of the 
VCAA including what evidence was needed to substantiate this 
claim.  VA's duty to notify the appellant also includes the 
duty to tell him what evidence, if any, he is responsible for 
submitting to substantiate his claim and what development the 
VA would do.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  That was done in this case.  In addition, the RO 
reopened the veteran's claim and developed and considered it 
on the merits.  The June 2001 SSOC specifically informed the 
appellant that his claim was reopened and what was needed 
from him and what VA would obtain on his behalf.  In this 
SSOC, the RO cited to 38 U.S.C.A. §§ 5103 and 5103A regarding 
VA's responsibilities with respect to identifying and 
obtaining evidence in support of the claim, and the SOC 
included citation to section 5103A(b)(1) regarding the 
veteran's responsibilities to identify and obtain evidence in 
support of his claim (specifically - that VA would attempt to 
obtain evidence "that the claimant adequately identifies").  
The SSOC also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In response to the SSOC, the appellant stated that 
all previous attempts to obtain records indicated that they 
were destroyed.  He asked that the RO obtain his current VA 
treatment records, which was done.  The 2001 letter also told 
the veteran to send VA the evidence needed to substantiate 
his claim, as described in that letter.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. January 14, 2003).  

VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  At every stage 
of the process, he was informed of the information and 
evidence needed to substantiate this claim including 
consideration on the merits.  The VA has complied with its 
notification requirements.  The Board notes that an amendment 
to the VCAA was recently enacted clarifying that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Satisfying the 
strict letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision , the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the 1999 rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant was provided every opportunity to submit evidence.  
When the veteran had a hearing before this Veterans Law Judge 
in September 2002, he was again given an opportunity to 
submit additional evidence and has, in fact, done so.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  The veteran was not 
prejudiced because he does not, as the CAVC noted in 
Pelegrini, have to "overcome an adverse determination."  
There is no final adverse determination of his claim.  The 
Board does a de novo review of the evidence and is not bound 
by the RO's prior conclusions in this matter.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004)  Simply put, while perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

With respect to VA's duty to assist the appellant, the 
appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the claim.  
The RO made exhaustive efforts to obtain all relevant federal 
and private medical records from every source referenced by 
the appellant.  The Board notes the appellant testified he 
received treatment in 1953 at St. Luke Hospital, as well as 
at various other unnamed facilities between 1953 and 1962.  
He tried to obtain these records but was told they were 
destroyed.  It would be futile for VA to also request the 
records when they are clearly unavailable.  As noted below, 
other records the appellant thinks have been destroyed were 
actually obtained by the RO in connection with prior claims.  

Under the VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this case, 
the appellant was provided a VA examination in 2000.  In 
2001, the examiner completed an addendum to the report.  At 
that time, the examiner reviewed the claims file and rendered 
an opinion as to the etiology of the appellant's current back 
disorder.  Further opinions are not needed in this case 
because there is sufficient medical evidence to decide the 
claim. 

The Board disagrees with the assertions of the appellant's 
representative in a June 2003 motion that the 2000 VA 
examination was inadequate as proper "medical protocol" was 
not followed.  This was based on the appellant's claim that 
the VA examiner "never touched" his back.  To the contrary, 
the 2000 VA examination report is extremely detailed and 
includes a thorough history of the appellant, physical 
findings, and conclusions.  That physician had a second 
opportunity a few months later - in March 2001 - to further 
review the record and offer opinions as to the etiology of 
the appellant's back disorder.  There is no objective reason 
to question the findings or opinions of the VA examiner.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the appellant 
at every stage of this case. 


B.  Analysis

The Board has reviewed all the evidence of record, which 
includes, but is not limited to:  the appellant's 
contentions, including those raised at his personal hearing 
in 2002; lay statements; the appellant's service medical 
records; VA records for outpatient treatment between 1979 and 
2001; records from Kaiser Permanente for treatment between 
1975 and 1984; records from Palo Alto Medical Center 
(including Drs. Ballin, Altrocchi, Bortz, Campbell, 
Lillington, and Strauss) for treatment between 1962 and 1973; 
records from Palo Alto-Stanford Hospital for treatment 
between 1963 and 1968; reports of VA examinations conducted 
in 1979 and 2000, to include the examination addendum 
prepared in 2001; records from the Social Security 
Administration (including evaluations by Drs. Cranston, 
Altrocchi, and Smith); and a 2002 letter from Glen 
Lillington, M.D.  The evidence in this case is voluminous.  
Although the Board is required to provide adequate reasons 
and bases supporting its decision, it is not required to 
discuss each and every piece of evidence in detail.  
Therefore, the Board will only summarize the evidence 
pertinent to this issue.

1.  New and material evidence

A March 1979 rating decision denied service connection for a 
back condition, finding that the evidence did not show a back 
disorder existed until many years after the appellant's 
discharge from service.  Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

The initial notification letter is not of record.  In 
December 1979, the appellant wrote to the RO, stating that he 
had not received any notification of the disposition of his 
claim for service connection for a back condition.  In 
February 1980, the RO advised him of the denial of his claim 
and the basis for the denial.  The appellant did not respond 
or indicate disagreement in any fashion.  Therefore, the 
March 1979 rating decision is final. 


In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that standard for new and material evidence 
was recently amended.  See 38 C.F.R. § 3.156(a) (2003).  
However, that amendment applies only to claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Since this claim was received before that 
date, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The evidence received since 1979 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

The Board concludes that the appellant has submitted material 
evidence.  The additional evidence shows continued treatment 
for a chronic back disorder, as well as medical opinions as 
to the etiology of this condition.  The new evidence at least 
"contribute[s] to a more complete picture of the 
circumstances surrounding the origin" of the appellant's 
back disorder, to include the issue of whether he, in fact, 
experienced a back injury during his military service.  The 
additional evidence is sufficiently significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  As discussed above, the RO 
also considered the veteran's claim on the merits and has 
complied with the notification and duty to assist 
requirements provided for in the VCAA.  The Board may proceed 
to review the appeal on the merits. 

2.  Merits of claim

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Presumptive 
service connection can be granted for arthritis if manifested 
to a compensable degree within one year of service.  The 
appellant has been diagnosed with degenerative joint disease 
of the lumbar spine, which is an arthritic process.  However, 
there is no indication that any arthritis of the lumbar spine 
was manifested within the first post-service year.  As 
discussed more fully below, the first treatment for any back-
related complaints was in 1962 in conjunction with an on-the-
job injury the appellant suffered. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The appellant claims that he injured his back during service 
when he fell 33 or 35 feet from a pole.  He claims he was 
hospitalized and treated with bed rest and traction for two 
days.  He states he was placed on permanently restricted duty 
after this injury.  The appellant's service medical records 
do document he fell while climbing a pole in May 1951.  The 
appellant argues, especially in November 2002 and April 2003 
statements, that this notation of a fall during service is 
sufficient to grant his claim because common sense dictates a 
fall from a telephone pole would necessarily result in a back 
injury.  To the contrary, although there is corroboration of 
a fall during service, the exact details of that incident are 
not provided, and the records do not document the severity of 
the injuries received therein as alleged by the appellant.  
First, he argues he fell at least 33 feet.  The records 
merely indicate a fall occurred, not the distance involved, 
so it is not "common sense" that serious injuries should 
have occurred.  Although a telephone pole is, logically, an 
item many feet high, a person could "fall" a significantly 
shorter distance than the height of the pole.  Second, 
serious injuries are emphatically not documented.  Rather, 
the only reported injuries were splinters and abrasions, 
which are significantly minor by nature.  There is no 
indication that the appellant's back was injured or that he 
was hospitalized after this incident.  There are no 
complaints of back pain shown in the remaining two years of 
service medical records.  Upon discharge from service, 
evaluation of the appellant's spine was normal.  Therefore, 
onset in service is not factually shown.

The Board notes that the appellant feels his service records 
were burned in a fire at the St. Louis military records 
storage facility.  He has submitted a document from that 
facility indicating that his records were not on file, and if 
the records were there when the fire occurred in July 1973, 
his records may have been destroyed.  However, his records 
were not at that facility in 1973.  VA obtained his service 
medical records in 1953-54.  The appellant's representative 
was incorrect when she stated during the hearing that the 
appellant's service records had been burned, and the records 
had been reconstructed, with the only record available the 
one showing the May 1951 fall from the pole.  In fact, the 
records appear complete with entrance examination, outpatient 
treatment between 1951 and 1953, radiographic reports, and 
discharge examination.  

The Board also notes the appellant's more recent allegation 
that he did not actually undergo a discharge physical, but 
that he was simply separated from service with a large group 
of individuals.  Despite the appellant's current 
recollection, his service medical records contain a discharge 
examination, which includes numerous completed items as to 
his physical status and was signed by a physician.  There is 
no objective reason for the Board to doubt the veracity of 
this document.

The post-service evidence does not show treatment for back-
related complaints until 1962.  At that time, the appellant 
reported sustaining a back injury at work, when he slipped 
and fell while carrying a 50-60 pound crate.  That was the 
"first" time he had trouble with his back.  He then 
sustained another back injury at work in October 1963 when he 
experienced a severe episode of back pain while moving heavy 
objects.  These facts are documented in his medical records 
from the Palo Alto Medical Center.  

At this point, the Board notes the recent statement from Dr. 
Lillington to the effect that the records for treatment in 
the 1960s from Palo Alto Medical Center were lost.  On the 
contrary, those records have been part of the appellant's 
claims file since 1978 and contain several treatment records 
by Dr. Lillington, as well as other physicians he referred 
the appellant to for his back pain.  The recent recollections 
by Dr. Lillington that the appellant received treatment for 
complaints of back pain in the 1960s are corroborated by the 
contemporaneous treatment records.  However, Dr. Lillington 
also stated that even though he now had no real recollection 
of medical events that transpired at that time, he had a 
"vague recollection" of a history of falling from a pole.  
The treatment records from Palo Alto Medical Center directly 
refute and contradict Dr. Lillington's current "vague 
recollection."  At no time did the appellant refer a history 
of falling from a telephone pole; rather, as discussed in 
more detail below, the only back injuries discussed with Dr. 
Lillington were those incurred after service.

Between 1962 and 1984, the appellant was treated numerous 
times for complaints of chronic back pain, with periodic re-
injuries and exacerbations of his pain, and he underwent 
laminectomy in 1968 for herniated disc.  Ultimately, several 
doctors concluded he was totally disabled due to this 
condition.  Medical records from this time period repeatedly 
link his back condition to the on-the-job injury sustained in 
1962.  See July 1964 treatment note by Dr. Campbell 
("disability extended back to the injury of 1962 and was 
exacerbated by an injury in 1963"); October 1968 note by Dr. 
Campbell for hospitalization at Stanford University Hospital 
(five-year history of back pain); December 1975 evaluation by 
Dr. Altrocchi ("has had a back pain problem since 1962 when 
he slipped while carrying a heavy crate..."); April 1980 
evaluation by Dr. Cranston (15-year history of law back 
problems); VA outpatient treatment notes dated in September 
1981 (problem with chronic low back pain dating back to on-
the-job injury in 1965); and November 1984 Kaiser treatment 
note (low back injury at work 1965).  At no time did the 
appellant report sustaining a back injury during service or 
of experiencing any back-related symptomatology prior to 
1962.

The appellant did file a claim for compensation in 1978, 
alleging an injury to his back in 1951.  However, when he 
went for the VA examination, it was only noted that he had a 
history of back problems since 1962.  The 1978 claim is the 
first time the appellant ever reported injuring his back 
during service, but the medical evidence developed between 
1962 and 1984 shows no such history and conclusively 
demonstrates that he sustained several work-related injuries 
to his back and that his chronic problem was linked to those 
injuries.

The first medical evidence showing a report of an in-service 
back injury was developed in conjunction with the current 
claim for compensation.  The appellant reported to his VA 
treating physician, Dr. Morias, that he had had low back pain 
ever since a fall during service.  In an October 1998 
treatment note, Dr. Morias stated the appellant's history of 
an injury to his back during service could have very well 
contributed to his ongoing back pain.  At that time, the 
appellant reported falling during service and being 
hospitalized with light duty thereafter.  In a December 2000 
treatment note, Dr. Morias stated that the appellant's 
degenerative joint disease of the spine was in all 
probability likely to due to the trauma he suffered while in 
service in 1951.  At that time, the appellant reported 
falling 35 feet from a pole and being unconscious for a 
certain number of days.  In an undated statement received by 
the RO in September 2002, Dr. Morias stated that the 
appellant suffered from chronic low back pain with history of 
back injury in 1952 from a fall.  It was opined that it is 
quite probable that the appellant's present chronic back pain 
is a continuation of the symptoms from this prior injury made 
worse by the normal aging process.

The Board does not find Dr. Morias' opinions as to the 
etiology of the appellant's back disorder to be persuasive.  
Dr. Morias' opinions are based solely on the appellant's 
reported history of sustaining a back injury during service. 
The fact that Dr. Morias opined on the relationship between 
the current back condition and the reported in-service injury 
is irrelevant because, in this case, for the reasons 
discussed below, the Board concludes that the appellant's 
reported history is not credible and not probative evidence.  
The probative value of a medical opinion is significantly 
lessened to the extent it is based on an inaccurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  In essence, the 
appellant's unsupported history lessens the value of the 
medical opinions rendered by Dr. Morias because the opinions 
were clearly based solely on that history, since there is no 
objective documentation of in-service back pathology.  

Dr. Morias' opinions were also based on an incomplete 
history.  The appellant never once told Dr. Morias about the 
significant injuries he sustained to his back while working 
in 1962 and 1963.  Dr. Morias did not state that any post-
service medical records were reviewed.  This is especially 
important in this case because the post-service records 
clearly document the on-the-job injuries and clearly refute 
the appellant's current allegations that he has had back pain 
since service.  In fact, the objective evidence shows that 
his current back pain began in 1962, approximately 9 years 
after service.  The opinions by Dr. Morias are not entitled 
to more weight merely because that physician has treated the 
veteran.  VA's benefits statutes and regulations do not 
provide any basis for the "treating physician rule," and, 
in fact, conflict with such a rule.  White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).

The appellant's reported history of having sustained a back 
injury during service must be accorded less weight.  While he 
is competent to report experiencing back-related symptoms, he 
is not competent to attribute such symptoms to injuries 
during service.  The question of linking a current disability 
to service is a medical question requiring competent medical 
evidence.  The service medical records show no complaints of 
back-related symptomatology, and he did not seek treatment 
after service until he experienced back pain in conjunction 
with an on-the-job injury.  

Despite seeking extensive treatment for his back from 1962 to 
1984, the appellant never once recounted sustaining a back 
injury during service, and he consistently dated onset of his 
back pain to the 1962 injury.  The absence of complaints of 
experiencing any back difficulties prior to 1962 and the 
absence of reporting any back injuries prior to that date 
weigh more heavily than a later assertion that he makes now 
that he has experienced such symptoms since service.  Prior 
to filing a claim for compensation in 1978, the appellant had 
not recounted a history of experiencing a back injury during 
service or of experiencing back-related symptomatology since 
that time.  This is significant because it speaks directly to 
the important issue of the weight to be accorded to the 
appellant's assertions.  The question of whether the 
appellant sustained a back injury during service is a factual 
one - not medical - so while the Board recognizes the 
appellant's sincere belief in the merits of his claim it does 
not have to concede that an injury actually occurred, even if 
his VA treating physician chose to accept his statements.  
These assertions must be weighed with the objective evidence 
of record. 

In this case, the history as related by the appellant is not 
merely unsupported by the evidence, but is directly 
contradicted by the contemporaneous medical evidence.  He 
stated that he sustained a back injury during service, and 
the medical opinions were based on that history.  However, 
the Board is not required to accept medical opinions that are 
based solely on recitation of history, such as these.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Furthermore, 
as discussed below, a medical professional that reviewed the 
entire record, unlike Dr. Morias, definitively concluded that 
the appellant's back condition is not related to service. 

The appellant underwent VA examination in December 2000 and 
reported a similar history to that discussed above concerning 
an in-service back injury.  The examiner did not conclusively 
diagnose a back disorder or render an opinion as to the 
etiology of the current condition.  Therefore, the claims 
file was returned to the examiner.  In March 2001, the same 
examiner reviewed the claims file.  It was the examiner's 
opinion that the appellant's current back symptomatology is 
not related to the falling incident that occurred in May 
1951.  It was further stated that it is unlikely that a 
causal connection exists between the appellant's in-service 
fall from a pole in May 1951 and the current low back 
disability.  The rationale for the opinion was evidence of 
definite severe injury in 1962 and review of the records from 
Palo Alto Medical Center and Stanford Hospital which did not 
document history of a back injury in 1951.  

The Board finds this opinion persuasive.  It was based on a 
thorough review of the record, unlike Dr. Morias.  
Furthermore, it is clearly supported by the record.  As 
discussed in detail above, there is no history of a back 
injury or back symptomatology prior to the 1962 on-the-job 
injury until a claim for VA compensation was filed, and the 
service medical records do not document that such an injury 
occurred when the appellant fell from the pole.  Rather, the 
service medical records clearly document only minor injuries 
were sustained - splinters and abrasions.  The fact that the 
appellant failed to complain of back pain for his remaining 
two years of service, despite being treated for other 
conditions, is persuasive evidence against his claim.

During the appellant's testimony, he and his representative 
claimed that the March 2001 opinion was rendered by a 
physician that had not examined the appellant and/or that the 
examination was inadequate.  The Board disagrees.  The same 
physician that conducted the examination in December 2000 
rendered the March 2001 opinion, and that physician is a 
board-certified orthopedic surgeon.  In an April 2003 
statement, the appellant also argued the examination was 
inadequate because the physician never actually examined him.  
As noted above, the December 2000 examination report is 
extremely detailed with history, complaints, and examination 
findings.  There is no objective, factual basis upon which 
the Board could conclude the examination was not completed in 
a proper manner.

The evidence also contains 2002 letters from Dr. Lillington 
to the effect that the appellant is an honest person, so he 
must be telling the truth, even though Dr. Lillington has no 
recollection of the medical treatment he actually provided to 
the appellant in the 1960s and only a vague memory that the 
treatment was for back-related complaints.  The Board does 
not find this to be persuasive.  Dr. Lillington's opinion 
does not seem to be a medical one in nature (rather, it is 
more of a personal observation as to the appellant's 
veracity), and the contemporaneous treatment records from Dr. 
Lillington dated in the 1960s directly contradict any 
"vague" recollection he now has 40 years later.  As 
discussed in more detail above, those records report no 
history of a back injury sustained in service and at no time 
did Dr. Lillington indicate the back disorder the appellant 
then had was anything other than caused by post-service job 
injuries.

In sum, the only evidence in support of the appellant's claim 
is his assertions of an in-service back injury and of 
continuity of symptomatology.  The lay statements submitted 
by the appellant have limited, if any, probative value.  None 
of those persons were present during service, and their 
accounts of the appellant sustaining a back injury during 
service must be based on his statements to them.  To the 
extent the statements recount continuity of back symptoms 
since service, that history is refuted by the appellant's own 
statements while seeking medical treatment, and none of those 
statements are from individuals shown to have the necessary 
medical knowledge and experience to render probative medical 
opinions.  The Board concludes that the evidence reflecting 
that the appellant did not incur a back condition as a result 
of his military service is more persuasive and of greater 
weight than his allegations that he did incur such a 
condition as a result of his service.

For the above reasons, the Board finds that the veteran does 
not have a current disability which is the result of his 
claimed back injury during service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a back disorder, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  A reasonable doubt exists where 
there is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the appellant's 
claim that his current back disorder is related to service.  
There is not an approximate balance of evidence.  There is 
evidence not favorable to the claim that is of more probative 
value than the favorable evidence, and it is not error for 
the Board to favor certain evidence.  The weight to be 
accorded the medical evidence must be determined by the 
quality of it and not by quantity.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  For the reasons 
stated, the Board finds the opinion of the VA examiner in 
2001 more persuasive than the other opinions, and finds, as 
fact, that the appellant does not have a current back 
disability as a result of his military service.




ORDER

As new and material evidence has been received, the claim for 
service connection for a back condition is reopened.  
However, service connection for this condition remains 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



